Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Election/Restrictions
New claim 116 is directed toward a method of making polymer or oligomer, consistent with Group III of the restriction requirement mailed 8/25/2021 that was not elected for examination. Accordingly, claim 116 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 115 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 115 is new and recites “wherein a molar ratio of the one or more monomers of Formula (A1) to each of the one or more monomers of Formula (B1), (B2), or (B3) is between about 1:10 to about 10:1”. Written support for the 1:10 to 10:1 ratio being a molar ratio is not found within the specification as originally filed. Therefore, claim 115 fails to comply with the written description requirement. 
Claim Rejections - 35 USC § 102
Claim(s) 25, 106, 112, and 113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakihana (JPH06-115934A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Although Applicant elected the species A1+A2+B1/B2/B3, Kakihana is seen to be anticipatory art with respect to A1+B1/B2/B3. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, 112, and 113, Kakihana teaches a polymerized composition comprising citric acid, ethylene glycol, and calcium carbonate at ¶ 24-25, which is consistent with Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B2).  Kakihana teaches the metal compounds coordinate with the resulting polymer (¶ 20), and thus the resulting polymers are construed as being ionically crosslinked via carbonates salts. Since ions modify the resulting polymeric structure, calcium carbonate is construed as ion dopant and the resulting structure is ion-doped. Since esterification of citric acid (tetrafunctional reactant) and ethylene glycol (bifunctional reactant) is being performed, there would be an expectation that covalent crosslinks would form where citric acid moieties connect 3 or 4 chains. 
Polymerization takes place via reacting/esterification with glycol in the presence of salt (¶ 14-18), reading on “simultaneously reacting”. Alternatively, it is noted that the claims are recited in the product-by-process format by use of the language, “formed from…” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the resulting structure is seen to be no different from what is indicated by the claims despite being manufactured by alternative means. 
With respect to the composition being a “tissue engineering composition”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Here there is no apparent difference in structure between the composition of Kakihana and what is indicated by the claims. Therefore, the composition of Kakihana is seen to be capable of performing the intended use. 
Claim Rejections - 35 USC § 102/103
Claim(s) 25, 106, 112, and 115 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021).
Although Applicant elected the species A1+A2+B1/B2/B3 and calcium carbonate, Yang is seen to be anticipatory art with respect to A1+B1/B2/B3 and AB generically. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, 112, and 115, Yang teaches compositions comprising polymers/oligomers (Abstract). The materials are tissue scaffold materials having superior bioengineering characteristics (¶ 6), construed as tissue engineering composition. Yang describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). The molar ratio between citric acid and polyethylene glycol is 1.1:1 (Table 1). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB. 
While crosslinking with ion material occurs after A1 and B1/B2/B3 reaction, it is noted that the claims are recited in the product-by-process format by use of the language, “formed from…” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the resulting structure is seen to be no different from what is indicated by the claims despite being manufactured by alternative means. 
Yang teaches in Example 5 an oligomer of citric acid/PEG is provided, hydroxyapatite salt, and iCMBA is mixed and then cured to form crosslinked substrate (¶ 115). Yang teaches the polymers are also bonded to mineral/metal oxide surface via non-covalent bonds such as ionic bonds (¶ 54). Accordingly, the material of Yang is seen to be both covalently crosslinked from iCMBA and also ionically crosslinked via surface ionic association with hydroxyapatite. Hydroxyapetite is modifying the polymeric substrate and thus, is construed as an ionic dopant whereby the resulting structure is ion-doped. Therefore, Yang anticipates the claims. Alternatively, Yang teaches suitable crosslinking agents including oxidizing agents and multivalent metal ions, such as metals in the +2 or +3 state (¶ 52, 76), reading on divalent to trivalent cations. Such cations would necessarily have anions due to charge balance. While not describing such crosslinking agents in combination, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In light of the cited case law, it would have been obvious to one of ordinary skill in the art to utilize combinations of covalent and ionic crosslinking agents with the expectation of affording the predictable result of a crosslinked material in view of the teachings of Yang.
Claim Rejections - 35 USC § 103
Claim(s) 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakihana (JPH06-115934A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Although Applicant elected the species A1+A2+B1/B2/B3, Kakihana is seen to be anticipatory art with respect to A1+B1/B2/B3. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Kakihana teaches a polymerized composition comprising citric acid, ethylene glycol, and calcium carbonate at ¶ 24-25, which is consistent with Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B2).  Kakihana teaches the metal compounds coordinate with the resulting polymer (¶ 20), and thus the resulting polymers are construed as being ionically crosslinked via carbonates salts. Since ions modify the resulting polymeric structure, calcium carbonate is construed as ion dopant and the resulting structure is ion-doped. Since esterification of citric acid (tetrafunctional reactant) and ethylene glycol (bifunctional reactant) is being performed, there would be an expectation that covalent crosslinks would form where citric acid moieties connect 3 or 4 chains. 
Polymerization takes place via reacting/esterification with glycol in the presence of salt (¶ 14-18), reading on “simultaneously reacting”. Alternatively, it is noted that the claims are recited in the product-by-process format by use of the language, “formed from…” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the resulting structure is seen to be no different from what is indicated by the claims despite being manufactured by alternative means. 
With respect to the composition being a “tissue engineering composition”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Here there is no apparent difference in structure between the composition of Kakihana and what is indicated by the claims. Therefore, the composition of Kakihana is seen to be capable of performing the intended use.
Regarding Claim 115, the particular embodiment of Kakihana differs from the subject matter claimed in that the A1 to B1/B2/B3 ratio is outside the scope of the claim. However, Kakihana teaches the amount of glycol is 2-200 times the amount of metal element used (¶ 15). In this regard, Example 2 of Kakihana uses 8.28 g bismuth carbonate (0.0325 mol bismuth), 2.16 g lead carbonate (0.0081 mol lead), 5.93 g strontium carbonate (0.0407 mol strontium), and 4.47 g calcium carbonate (0.0447 mol calcium) relative to 265 g (4.27 mol) of ethylene glycol and 28 g (0.146 mol) of citric acid (¶ 24). 2 times the amount of metal would be roughly 0.251 mol or a A1 : B1/B2/B3 ratio of 1:1.8. Therefore, Kakihana is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kakihana suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kakihana. See MPEP 2123.
Claim 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021) In view of Guo (Biomaterials, 2016, 85, 204-217; cited in the IDS received 3/10/2021).
Yang teaches compositions comprising polymers/oligomers (Abstract). The materials are tissue scaffold materials having superior bioengineering characteristics (¶ 6), construed as tissue engineering composition. Yang describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). The molar ratio between citric acid and polyethylene glycol is 1.1:1 (Table 1). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB. 
While crosslinking with ion material occurs after A1 and B1/B2/B3 reaction, it is noted that the claims are recited in the product-by-process format by use of the language, “formed from…” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the resulting structure is seen to be no different from what is indicated by the claims despite being manufactured by alternative means. 
Yang teaches in Example 5 oligomer of citric acid/PEG is provided, hydroxyapatite salt, and iCMBA is mixed and then cured to form crosslinked substrate (¶ 115). Yang teaches the polymers are also bonded to mineral/metal oxide surface via non-covalent bonds such as ionic bonds (¶ 54). Accordingly, the material of Yang is seen to be both covalently crosslinked from iCMBA and also ionically crosslinked via surface ionic association with hydroxyapatite. Hydroxyapetite is modifying the polymeric substrate and thus, is construed as an ionic dopant whereby the resulting structure is ion-doped. Therefore, Yang anticipates the claims. Alternatively, Yang teaches suitable crosslinking agents including oxidizing agents and multivalent metal ions, such as metals in the +2 or +3 state (¶ 52, 76), reading on divalent to trivalent cations. Such cations would necessarily have anions due to charge balance. While not describing such crosslinking agents in combination, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In light of the cited case law, it would have been obvious to one of ordinary skill in the art to utilize combinations of covalent and ionic crosslinking agents with the expectation of affording the predictable result of a crosslinked material in view of the teachings of Yang.
Regarding Claim 107, Yang differs from the subject matter claimed in that the polymer is not created with monomers of Formula (A2). Guo is also directed toward citrate based polymers (Abstract) and notes the further addition of monomers substituted with 10-undecylenic acid procures anti-fungal characteristics (Abstract; Scheme 1). It would have been obvious to one of ordinary skill in the art to further incorporate 10-undecylenic acid substituted citric acid monomers into the compositions of Yang because doing so would procure anti-fungal characteristics as taught by Guo. The 10-undecylenic acid substituted citric acid monomer (see “U-CA” of Scheme 1) is consistent with Formula (A2) whereby where X1 through X3 = O, R1 through R3 = H, and R5 = C(O)R23 where R23 is C10 alkenyl group.
Claim 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021) In view of Leriche (WO 00/77069 A1). As the cited WO publication is in a non-English language, a machine-translated version of the publication will be cited to.
Yang teaches compositions comprising polymers/oligomers (Abstract). The materials are tissue scaffold materials having superior bioengineering characteristics (¶ 6), construed as tissue engineering composition. Yang describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). The molar ratio between citric acid and polyethylene glycol is 1.1:1 (Table 1). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB. 
While crosslinking with ion material occurs after A1 and B1/B2/B3 reaction, it is noted that the claims are recited in the product-by-process format by use of the language, “formed from…” Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the resulting structure is seen to be no different from what is indicated by the claims despite being manufactured by alternative means. 
Yang teaches in Example 5 oligomer of citric acid/PEG is provided, hydroxyapatite salt, and iCMBA is mixed and then cured to form crosslinked substrate (¶ 115). Yang teaches the polymers are also bonded to mineral/metal oxide surface via non-covalent bonds such as ionic bonds (¶ 54). Accordingly, the material of Yang is seen to be both covalently crosslinked from iCMBA and also ionically crosslinked via surface ionic association with hydroxyapatite. Hydroxyapetite is modifying the polymeric substrate and thus, is construed as an ionic dopant whereby the resulting structure is ion-doped. Therefore, Yang anticipates the claims. Alternatively, Yang teaches suitable crosslinking agents including oxidizing agents and multivalent metal ions, such as metals in the +2 or +3 state (¶ 52, 76), reading on divalent to trivalent cations. Such cations would necessarily have anions due to charge balance. While not describing such crosslinking agents in combination, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In light of the cited case law, it would have been obvious to one of ordinary skill in the art to utilize combinations of covalent and ionic crosslinking agents with the expectation of affording the predictable result of a crosslinked material in view of the teachings of Yang.
Regarding Claim 113, Yang teaches the compositions can be crosslinked with metal ions (¶ 52, 76, Figure 2), but differs from the subject matter claimed in that Applicant’s elected species of calcium carbonate is not disclosed. 
Leriche is also directed toward citrate based polymers (Page 1; Examples) and notes crosslinking can be achieved by ionic bonds, such as those achieved by crosslinking cations Na+, Li+, Ca++, Mg++, and Zn++ derived from salts (e.g. oxides) (Pages 2-3). Leriche teaches the use of cation crosslinker provides reinforced structures and enhances biodegradability (Pages 2-3). It would have been obvious to one of ordinary skill in the art to utilize AB oxide salts of Na+, Li+, Ca++, Mg++, or Zn++ within the compositions of Leriche because doing so would provide reinforced structures and enhance biodegradability as taught by Leriche. 
Leriche expressly teaches calcium cation as a crosslinker and expressly teaches the use of oxides for introducing cations (Page 2). While not describing crosslinks derived from calcium carbonate it is noted claim 25 is recited in the product-by-process format through use of the language “formed from”. Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case the polymer compositions formed from either calcium oxide or calcium carbonate are indistinguishable since the end result is two carboxylate groups on the polymer complexed to Ca++ and water (calcium carbonate would also evolve carbon dioxide, which would be lost over the course of forming crosslinks/further processing; see removal of water via vacuum at Page 4 of Leriche and ¶ 91 of Yang).
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Applicant generally argues Kakihana fails to describe the compositions as being used as a “tissue engineering composition”. This is not found persuasive. The term “tissue engineering composition” only refers to an intended use of the claimed composition and is not seen to impart any structural feature or characteristic that distinguishes over the prior art. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Applicant also urges the materials are reacted simultaneously to form the claimed material, which is distinguished over the prior art methods. This is not found persuasive. The claims at issue are directed toward an ion-doped material and not a method of making an ion-doped material. Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Applicant also argues Kakihana fails to describe the molar ratio of claim 115. This is not found persuasive as Kakihana is seen to suggest overlapping ranges as discussed above. 
Applicant also urges simultaneously reacting A1/A2, B1/B2/B3, and AB provides unexpected results, referring to ¶ 358 of the specification. This is not found persuasive as Applicant has not provided a comparison with the closest prior art (Yang). The specification only discusses benefits of “ion doping” (illustrated in Figure 4) as opposed to “ion soaking” (illustrated in Figure 6) see Page 38 of the specification. The “ion soaking” method entails creating crosslinked solid material prior to introducing ions (Figure 6), whereas Yang mixes ions/crosslinker with prepolymer and then subsequently crosslinks (¶ 115). Further, Applicant’s allegation of unexpected results is also unpersuasive as the claims at issue are not commensurate in scope with Applicant’s allegation of unexpected results. Evidence is only provided for a system from citric acid and 1,8-octanediol. Several of the AB salts probed exhibit characteristics that do not appear to be significantly different than what is observed within control “POC” (Figures 7-17). The evidence fails to establish the results Applicant regards as unexpected occurs throughout the scope of the claim. One of ordinary skill would be unable to ascertain a trend within the data to reasonably extend the probative value thereof to encompass the entire scope claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764